DECISION
The application of the above-named defendant for a review of the sentence for Count I, Mitigated Deliberate Homicide, 40 years + 10 years for the use of a weapon, to run consecutively; Count II, Mitigated Deliberate Homicide, 40 years + 10 years for the use of a weapon, to run consecutively; Counts I & II are to run concurrently; plus ineligible for parole until 30 years is served - DANGEROUS DESIGNATION - imposed on June 11, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Mark Nord of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.